                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

RICKEY LETT,                               )
                                           )
              Plaintiff,                   )
                                           )
       v.                                  ) CASE NO. 2:18-CV-810-WKW
                                           )             [WO]
BAYVIEW LOAN SERVICING,                    )
LLC,                                       )
                                           )
              Defendant.                   )

                                      ORDER

      On May 2, 2019, the Magistrate Judge filed a Recommendation (Doc. # 20)

that Defendant’s motion to dismiss for failure to state a claim (Doc. # 6) be granted,

Plaintiff’s motions for judgment on the merits (Docs. # 15, 17, 18, 19) be denied as

moot, and this case be dismissed. Plaintiff timely objected to the Recommendation.

(Doc. # 21.) After he filed his objections, Plaintiff filed yet another motion for

judgment on the merits. (Doc. # 22.) After an independent and de novo review of

the record and the portions of the Recommendation to which objection was made,

the court finds that the Recommendation is due to be adopted, Plaintiff’s objections

overruled, Defendant’s motion to dismiss granted, Plaintiff’s motions for judgment

on the merits denied as moot, and this case dismissed with prejudice.

      It is ORDERED:

      (1)    The Magistrate Judge’s Recommendation (Doc. # 20) is ADOPTED.
     (2)   Plaintiff’s objections (Doc. # 21) are OVERRULED.

     (3)   Defendant’s motion to dismiss (Doc. # 6) is GRANTED.

     (4)   Plaintiff’s motions for judgment on the merits (Docs. # 15, 17, 18, 19,

22) are DENIED AS MOOT.

     (5)   This case is DISMISSED with prejudice.

     A separate final judgment will be entered.

     DONE this 28th day of May, 2019.

                                           /s/ W. Keith Watkins
                                     UNITED STATES DISTRICT JUDGE




                                       2
